                                                                                                  g




       Case 5:19-cv-05581-JLS Document 15 Filed 01/24/20 Page 1 of 17




MARSHALL DENNEHEY
WARNER COLEMAN & GOGGIN                                                                           g


By:    Jason Banonis, Esquire                Attorney for Defendants                              E




ID. No.: 85115                               Aramark Educational Services, LLC
4905 W. Tilghman Street, Ste 300             (misidentified in plaintiff' S Writ of               8
                                                                                                  8...2..
Allentown, PA 18104                          Summons as "Aramark Food and                         E

                                                                                                  :
Phone: 484-895-2338                          Support Services, Inc."), Paul Mack and              5
                                                                                                  8

Fax: 484-895-2303                            Christopher Wallace

                        IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF PENNSYLVANIA

CASSIDY PYSER
                              Plaintiff
       v.
                                                                                                  r

                                                   No. 5:19-cv-05581-JLS                           ..
                                                                                                  .
                                                                                                  8
                                                                                                  9
KUTZTOWN UNIVERSITY OF                                                                             ......
                                                                                                   .

                                                                                                    ...

PENNSYLVANIA
                                                                                                   ...




     And
ARAMARK FOOD AND SUPPORT
                                                                                                   ......
SERVICES GROUP, INC.
     And
                                                                                                  ...
                                                                                                  ..
                                                                                                  ..
                                                                                                  !.......
                                                                                                  I
MELISSA VANDERPOOL,                                                                               8..
                                                                                                   .....
                                                                                                   ...
DESIREE REASONER,
                                                                                                   ....
                                                                                                   ..
                                                                                                   .
                                                                                                  ...
                                                                                                  ..
                                                                                                  ...
                                                                                                  ...


JESUS PENA, AND                                                                                   I
                                                                                                    .
UNIDENTIFIED JOHN DOE CAMPUS                                                                       .
                                                                                                  ..
                                                                                                  ....
                                                                                                  ..
                                                                                                   .....
                                                                                                  ...
                                                                                                  ..
                                                                                                  ...



SECURITY POLICE OFFICERS, ALL
ACTING IN THEIR INDIVIDUAL
CAPACITIES c/o KUTZTOWN
UNIVERSITY,
     And
PAUL MACK AND
CHRISTOPHER WALLACE c/0
ARAMARK FOOD AND SUPPORT
SERVICE GROUP, INC .
                      Defendants                    JURY TRIAL DEMANDED

  MOTION OF DEFENDANTS PAUL MACK AND CHRISTOPHER WALLACE FOR
   DISMISSAL PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 12(bm(6)

       Pursuant to Federal Rule of Civil Procedure 12(b)(6), Defendants Paul Mack and

Christopher Wallace hereby move this Honorable Court for dismissal of Plaintiffs claims against

them and, in support thereof, aver as follows:
        Case 5:19-cv-05581-JLS Document 15 Filed 01/24/20 Page 2 of 17
                                                                                                            2




        1.       Plaintiff' S claims against Defendants Paul Mack and Christopher Wallace are
                                                                                                            g
                                                                                                            3



ban'ed by the two year statute of limitations, Plaintiffs claims against Messrs. Mack and Wallace

also fail as a matter of law because the allegations are insufficient to consider Messrs. Mack

and/or Wallace as state actors and/or acting under the color of state law.

        2,       Plaintiff initiated this lawsuit over a year ago, on November 27, 2018, in the

Court of Common Pleas of Philadelphia County by filing a Writ of Summons against Kutztown                   i
                                                                                                            II.



University ("Kutztown") and Aramark Educational Services, LLC (misidentified in plaintiff' S
                                                                                                            I
Writ at "Aramark Food and Suppose Services, Inc.") as the only defendants ("Aralnark"),                     s

                                                                                                             ....
                                                                                                             ..

plaintiffs Writ of Summons did not name Paul Mack and/or Christopher Wallace as defendants .                g
                                                                                                            i
                                                                                                             ..
                                                                                                             ..
                                                                                                             ..
                                                                                                             ..
                                                                                                             ...


                                                                                                             ..

See plaintiffs Writ of Summons, attached as Exhibit "A".                                                     .......
                                                                                                             ....

                                                                                                              ....
                                                                                                              .
                                                                                                             ...
                                                                                                             ...




        3.       On September 30, 2019, the Court of Common Pleas entered a judgment ofNon-
                                                                                                            .
                                                                                                            ...
                                                                                                             ..
                                                                                                             ..


Pros against plaintiff for failure to file a Complaint. See Court of Common Pleas of Philadelphia
                                                                                                             ....
                                                                                                             ..



County docket, attached as Exhibit "B".                                                                       .......



                                                                                                             ..
                                                                                                             ...
                                                                                                             ....
                                                                                                             ..
        4.       On November 4, 2019, the Court of Common Pleas granted plaintiffs Petition to
                                                                                                             ....
                                                                                                             ......
                                                                                                             ...
                                                                                                             ..
                                                                                                             ... .
                                                                                                             .......




Open Judgment of Non-Pros. [of

        5.       After plaintiff had the Summons reissued multiple times, on November 12, 2019,

plaintiff filed a Complaintl again naming Kutztown and Aramark and, for the first time, various

employees of Kutztown and Aramark not named in the Summons, including Messrs. Mack and

Wallace who are parties to this motion. See plaintiffs Complaint, attached as Exhibit "C".

        6.       On or about November 12, 2019, defendants Kutztown and Aramark accepted                     .......




service of the Complaint; defendants Kutztown and Aramark jointly removed this matter to this

Honorable Court's original jurisdiction, pursuant to 28 U.S.C. §§l33 l, 1343 and 1441 .


1 Plaintiff alleges that while a student at Co-Defendant Kutztown University ("KutMown"), she experienced
religious discrimination, racism and bigotry in violation of42 U.S.C, 1983. See Exhibit "B", generally.
                                                                                                                    K




        Case 5:19-cv-05581-JLS Document 15 Filed 01/24/20 Page 3 of 17



         7.      In response to 12(b)(6) motions from both Kutztown and Aramark, plaintiff filed

an Amended Complaint2, aside from adding an allegation that Aramark's provision of food and
                                                                                                                    8
                                                                                                                    8
dining services to students at the University dining halls somehow is a function traditionally

provided by a government actor, plaintiffs Amended Complaint asserts the same claims against

the same defendants. See plaintiffs Amended Complaint, attached as Exhibit "D".

         8.       On or about January 17, 2020, the Sheriff of Berks County eventually served
                                                                                                                    Y

Messrs. Mack and Wallace who are palties to this motion.                                                            r

                                                                                                                    Li4


         9.      Ms. Pyser's sole factual allegations as to Aramark and its employees Messrs.                       L
                                                                                                                         ...
                                                                                                                         ..
                                                                                                                         ...
                                                                                                                    x




Mack and Wallace remain unchanged -- in January, 2017, while attempting to eat at one of the
                                                                                                                        ..
                                                                                                                        ..
                                                                                                                        ..
                                                                                                                        .
                                                                                                                        ..
                                                                                                                         .


assigned University dining halls, she was confronted and refused service by a former roommate
                                                                                                                        ..........


                                                                                                                    Q


                                                                                                                    I



who held a student job as a cafeteria food service worker of Aramark ("incident involving
                                                                                                                          ...
                                                                                                                         ..
                                                                                                                         ....



Aramark"). See Exhibit "C", at W32, See also Exhibit "D", at H38 [misnumbered in plaintiff' S
                                                                                                                        8
                                                                                                                        ;




                                                                                                                    ........

Amended Complaint as paragraph "32"] .

         10.      The incident involving Aramark occurred sometime in January, 2017. Id
                                                                                                                        .
                                                                                                                        ..
                                                                                                                        ...
                                                                                                                        ..
                                                                                                                        ......
                                                                                                                        ....
                                                                                                                        ..
                                                                                                                         ..



         II.      The Writ of Summons filed in November 2018 does not identify Messrs. Mack                         ..... .
                                                                                                                    .......


                                                                                                                        ..
                                                                                                                        .
                                                                                                                        ....
                                                                                                                           .
                                                                                                                        ..
                                                                                                                        ...
                                                                                                                        ....


and/or Wallace. See Exhibit "A", generally.

         12.     In November 2019, ten months after the expiration of the statute of limitations,

upon filing the Complaint, plaintiff named Messrs. Mack and Wallace as defendants. See

Exhibit HCM.




2 Plaintiflf"s allegations of discrimination, racism and bigotry and violation of42 U.S.C. 1983 remain unchanged.
See and compare Exhibits "B" and "C", generally.




                                                                                                                          1
                                                                                                                          1
       Case 5:19-cv-05581-JLS Document 15 Filed 01/24/20 Page 4 of 17




        13.    At no time prior to filing the Complaint (after expiration of the two-year statute of

limitations), did plaintiff ever seek or obtain permission from the Court for leave to amend the

Writ or Complaint to name Messrs. Mack and/or Wallace as defendants. See Exhibit "B".

ARGUMENT

        A.     Plaintiff's Claims Against The Individual Aramark Defendants Are Barred
               by The Two-Year Statute of Limitations

        14.    Plaintiff failed to name Messrs. Mack and/or Wallace as parties until after

expiration of the two year statute of limitations .

        15.     A limitations defense is an affirmative defense that may be raised by way of a                ..
                                                                                                               .
                                                                                                              ..
                                                                                                           .
                                                                                                           .
                                                                                                           .

Rule 12(b)(6) motion if 'the time alleged in the statement of a claim shows that the cause of           ..
                                                                                                        .....
                                                                                                                        .

                                                                                                                        ..
                                                                                                        ..
                                                                                                                        ..
                                                                                                                        .
                                                                                                                        ..
action has not been brought within the statute of limitations." Schmidt v. Skolas, 770 F.3d 241,        ....
                                                                                                                        ....

                                                                                                                                          .
                                                                                                        ...
                                                                                                        .....
                                                                                                                                          .
                                                                                                        .......
                                                                                                         ....
249 (3d Cir. 2014) (quoting Robinson V. Johnson, 313 F.3d 128, 134 35 (3d Cir.2002)).                  J
                                                                                                         ....
                                                                                                         .....
                                                                                                           ..
                                                                                                                        .
                                                                                                           ....
                                                                                                                                          .
                                                                                                           ......
                                                                                                           ..
                                                                                                            ......

        16.    "In determining the length of the statute of limitations for a claim arising under           ......
                                                                                                            .....
                                                                                                             ....
                                                                                                                        .
                                                                                                       .......
                                                                                                              ..
                                                                                                                        ....
                                                                                                                        .
                                                                                                              ......

§1983, courts must apply the limitations period applicable to personal-injury torts in the State in                     ...
                                                                                                                         ..
                                                                                                                          ...
                                                                                                                            ..
                                                                                                                            ...
                                                                                                              ....
                                                                                                              ....
                                                                                                                             ..
                                                                                                                             ..

which the cause of action arose." Estate ofLagano v. Bergen Cry. Prosecutor's Office, 769 F.3d                               ...
                                                                                                                              ..
                                                                                                                              .
                                                                                                              ....
                                                                                                              .
                                                                                                              ....
                                                                                                                              ..
                                                                                                                                          .
                                                                                                                                          ..
                                                                                                                                           ..
850, 859 <3d Cir. 2014) (citing Wallace v_ Kato, 549 U.S. 384, 387 (2007))                                    .....
                                                                                                                ......
                                                                                                                              ..
                                                                                                                                            .

                                                                                                                .
                                                                                                                .......
                                                                                                                ....
                                                                                                                ....
                                                                                                                                            ..
                                                                                                                ....
        17.     The Commonwealth of Pennsylvania has statutorily provided that claims of                         ..
                                                                                                                 .
                                                                                                                 ....
                                                                                                                   ..
                                                                                                                    .....
                                                                                                                     .....
                                                                                                                              ...
                                                                                                                                ..
                                                                                                                                 ..

personal injury are subj ect to a two-year statute of limitations, and all claims for any injuries
                                                                                                                                 ..
                                                                                                                     ...
                                                                                                                      ....
                                                                                                                        .....
                                                                                                                                 ..
                                                                                                                                  ...
                                                                                                                                    ..
                                                                                                                                    ..
                                                                                                                                     ...
                                                                                                                                      ...
                                                                                                                                       ...
resulting from an incident causing personal injury must be brought within two years of the date                                         ...
                                                                                                                                             ..
                                                                                                                                              ..
                                                                                                                                        ...
                                                                                                                                        ..
                                                                                                                                         ...
                                                                                                                                               ..
                                                                                                                                                ..

on which the alleged injury occurred. 42 Pa.C.S. § 5524.
                                                                                                                                                 .
                                                                                                                                                 ...
                                                                                                                                                   ..
                                                                                                                                                    ..

                                                                                                                      ..
                                                                                                                       ..

        18.     The relevant Pennsylvania statute states: "The following actions and proceedings                      .




must be commenced within two years :

               (2) An action to recover damages for injuries to the person or for
               the death of an individual caused by wrongful act or neglect or
               unlawful violence or negligence of another.
       Case 5:19-cv-05581-JLS Document 15 Filed 01/24/20 Page 5 of 17
                                                                                                    I
                                                                                                    5




                                                                                                    8
                                                                                                    8


                                                                                                    8




               (3) An action for taking, detaining or injuring personal property,
               including actions for specific recovery thereof.

               (7) Any other action or proceeding to recover damages for injury
               to person or property which is founded on negligent, intentional, or
               otherwise tortious conduct or any other action or proceeding
               sounding in trespass, including deceit or fraud, except an action
               or proceeding subject to another limitation specified in this
               subchapter.


42 Pa.C.S. § 5524(2)(3) and (7).

        19.    The claimed date of injury is January 2017 - for plaintiff to comply with the
                                                                                                     ...
                                                                                                     ...
                                                                                                     .



Pennsylvania Statute of Limitations controlling personal injury claims stemming from alleged

negligence, plaintiff needed to name Messrs. Mack and/or Wallace in a Writ or Complaint filed         ........
                                                                                                    ....
                                                                                                     .....
                                                                                                      ....
                                                                                                       ...
                                                                                                      ..




on or before January 2019. Id.
                                                                                                         .
                                                                                                        ..
                                                                                                        .




        20.    Instead, on November 12, 2019, ten months after expiration of the two-year             ..
                                                                                                      .
                                                                                                      ...
                                                                                                       .
                                                                                                      ...




statute of limitations, and without permission or approval from the Court, plaintiff unilaterally
                                                                                                    .....
                                                                                                      ....

                                                                                                      .
                                                                                                     ..
                                                                                                     ...
                                                                                                     .


named Messrs. Mack and Wallace as defendants in her Complaint and again later in her                 ..
                                                                                                     ....
                                                                                                      ..
                                                                                                      .......

                                                                                                        ...
                                                                                                        .
                                                                                                          .



Amended Complaint.

        21.    "The statute of limitations begins to run as soon as the right to institute and

maintain a suit arises, lack of knowledge, mistake or misunderstanding does not toll the running    .......




of the statute of limitations." Dalrymple v. Brown, 701 A.2d 164, 167 (Pa. 1997) (citations

omitted) .

        22.    Given the claimed injury date of January 2017, any claims for personal injury

resulting from the alleged incidents of that date Would not be considered timely under the

applicable Statute of Limitations if filed after January 2019. 42 Pa.C.S. § 5524(2).
                                                                                                     J

                                                                                                        i
       Case 5:19-cv-05581-JLS Document 15 Filed 01/24/20 Page 6 of 17
                                                                                                      g




                                                                                                      g
       23.     Further, "[i]t has long been the law in Pennsylvania that where a statute fixes a

time within which an act must be accomplished, courts do not have the power to extend it or
                                                                                                      13




allow the act to be done at a later date." Id , at 76 (citing Wise v. Cambridge Springs, 104 A. 863
                                                                                                      3%
                                                                                                      g;




(Pa. 1918).


       24.     Because Plaintiff cannot maintain her claims against Messrs. Mack and Wallace            .
                                                                                                       ...
                                                                                                       ...
                                                                                                       ..




for her failure to comply with the applicable statute of limitations, Plaintiffs claims against the
                                                                                                       .
                                                                                                       ..
                                                                                                       ....
                                                                                                       ...




individual Aramark Defendants must be dismissed with prejudice, as required by Pennsylvania
                                                                                                       i.
                                                                                                       ...
                                                                                                       ....

                                                                                                      L2
                                                                                                      Il8
statute and appellate case law.
                                                                                                       ..
                                                                                                        ....
                                                                                                       ......
                                                                                                       ..

                                                                                                      :
                                                                                                      g
                                                                                                       ........
                                                                                                       .
                                                                                                       ..
                                                                                                       ..

                                                                                                       ....
       WHEREFORE, Defendants Paul Mack and Christopher Wallace respectfully request that
                                                                                                      I ....
                                                                                                        .




Plaintiffs Amended Complaint against them be dismissed with prejudice.
                                                                                                       r




                                                                                                      .......




                                                                                                       E

                                                                                                       .......




                                              Respectfully submitted,

                                              MARSHALL DENNEHEY
                                                                                                       E




                                              WARNER COLEMAN & GOGGIN



                                              BY:   Jason Qanonis
                                                     Jason Banonis, Esquire
                                                    Attorney for Defendants
                                                    Aramark Educational Services, LLC,
                                                    Paul Mack and Christopher Wallace                  .......




                                                                                                       ......
      Case 5:19-cv-05581-JLS Document 15 Filed 01/24/20 Page 7 of 17




MARSHALL DENNEHEY                                                                I
WARNER COLEMAN & GOGGIN
By:    Jason Banonis, Esquire          Attorney for Defendants
ID. No.: 85115                         Aramark Educational Services, LLC
4905 W. Tilghman Street, Ste 300       (misidentified in plaintiffs Writ of
Allentown, PA 18104                    Summons as "Aramark Food and
Phone: 484-895-2338                    Support Services, Inc."), Paul Mack and
Fax: 484-895-2303                      Christopher Wallace

                     IN THE UNITED STATES DISTRICT COURT                               .....



                      EASTERN DISTRICT OF PENNSYLVANIA

CASSIDY PYSER                                                                      ..
                                                                                   ..
                                                                                   ...
                                                                                       .
                          Plaintiff                                                ......
                                                                                   ..

      v.                                      No. 5:19-cv-05581-JLS
                                                                                 I...........
KUTZTOWN UNIVERSITY OF                                                             ...
                                                                                    ..

PENNSYLVANIA                                                                        .
                                                                                   ....
                                                                                   ....


     And                                                                           ..
                                                                                   .......
                                                                                   .......
                                                                                    ..
                                                                                    ..
                                                                                     ..
                                                                                       .
                                                                                    .....
                                                                                    ...
                                                                                    ...

ARAMARK FOOD AND SUPPORT                                                           ......
                                                                                   .....
                                                                                   ..
SERVICES GROUP, INC.
     And
MELISSA VANDERPOOL,                                                                l
                                                                                   .......



                                                                                   3




DESIREE REASONER,
                                                                                   i



                                                                                   .....


JESUS PENA, AND
                                                                                   .......

UNIDENTIFIED JOHN DOE CAMPUS
SECURITY POLICE OFFICERS, ALL
ACTING IN THEIR INDIVIDUAL
CAPACITIES c/o KUTZTOWN
UNIVERSITY,
     And
PAUL MACK AND
CHRISTOPHER WALLACE c/o
ARAMARK FOOD AND SUPPORT
SERVICE GROUP, INC.                                                                .....


                          Defendants          JURY TRIAL DEMANDED

      MEMORANDUM OF LAW IN SUPPORT OF MOTION OF DEFENDANTS
              PAUL MACK AND CHRISTOPHER WALLACE FOR
   DISMISSAL PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 12(b)(6)




                                          1
       Case 5:19-cv-05581-JLS Document 15 Filed 01/24/20 Page 8 of 17



                                                                                                    g
       Defendants Paul Mack and Christopher Wallace submit this Memorandum of Law in
                                                                                                    8

Support of Defendants' Motion to Dismiss Plaintiffs Amended Complaint, pursuant to Rules

l2(b)(6) and Rule 9(b) of the Federal Rules of Civil Procedure.

                                       INTRODUCTION

       Plaintiff filed an Amended Complaint, again alleging that while a student at Co-

Defendant Kutztown University ("Kutztown"), she experienced religious discrimination, racism

and bigotry in violation of 42 U.S.C. 1983. See plaintiffs Amended Complaint, attached to            ...
                                                                                                     ..




Defendants' Motion as Exhibit "D". Plaintiffs claims against Defendants Paul Mack and                .......
                                                                                                      ...
                                                                                                     ..
                                                                                                      ..
                                                                                                     ..
                                                                                                     . .
                                                                                                     .
                                                                                                     . .
                                                                                                       .
                                                                                                     .
                                                                                                     ...
                                                                                                     .


Christopher Wallace are barred by the two year statute of limitations; Plaintiffs claims against
                                                                                                    1
Messrs. Mack and Wallace also fail as a matter of law because the allegations are insufficient to   .....
                                                                                                    ..


                                                                                                    .....

                                                                                                    .....


consider Messrs. Mack and/or Wallace as state actors and/or acting under the color of state law.
                                                                                                     ....
                                                                                                     ...




                                                                                                    I
                                                                                                    Il
                                                                                                    I
                                                                                                     .......
                                                                                                     ..
                                                                                                     ..
                                             FACTS                                                   ..
                                                                                                     ...
                                                                                                     ..
                                                                                                     ......
                                                                                                     ...
                                                                                                      .
                                                                                                     ...




       Plaintiff initiated this lawsuit over a year ago, on November 27, 2018, in the Court of
                                                                                                     .....
                                                                                                     .
                                                                                                     ..
                                                                                                     .
                                                                                                     .
                                                                                                     ....




Common Pleas of Philadelphia County by filing a Writ of Summons against Kutztown
                                                                                                     .......

                                                                                                    1




University ("Kutztown") and Aramark Educational Services, LLC (misidentified in plaintiff" S
                                                                                                     .....




Writ at "Aramark Food and Support Services, Inc.") as the only defendants ("Al'alnark"),

plaintiffs Writ of Summons did not name Paul Mack and/or Christopher Wallace as defendants.

See plaintiffs Writ of Summons, attached as Exhibit "A".

       On September 30, 2019, the Court of Common Pleas entered a judgment of Non-Pros

against plaintiff for failure to file a Complaint. See Court of Common Pleas of Philadelphia

County docket, attached as Exhibit "B". On November 4, 2019, the Court of Common Pleas

granted plaintiffs Petition to Open Judgment of Non-Pros. Id.



                                                2
        Case 5:19-cv-05581-JLS Document 15 Filed 01/24/20 Page 9 of 17



         After plaintiff had the Summons reissued multiple times, on November 12, 2019, plaintiff

filed a Complaintl again naming Kutztown and Aramark and, for the first time, various

employees of Kutztown and Aramark not named in the Summons, including Messrs. Mack and

Wallace who are parties to this motion. See plaintiffs Complaint, attached as Exhibit "C". On

or about November 12, 2019, defendants Kutztown and Aramark accepted service of the
                                                                                                                   g



Complaint; defendants Kutztown and Aramark jointly removed this matter to this Honorable

Court's original jurisdiction, pursuant to 28 U.S.C. §§l331, 1343 and 1441.

        In response to 12(b)(6) motions from both Kutztown and Aramark, plaintiff filed an
                                                                                                                     f




Amended Complaint2, aside from adding an allegation that Aralnark's provision of food and

dining services to students at the University dining halls somehow is a function traditionally

provided by a government actor, plaintiffs Amended Complaint asserts the same claims against

the same defendants. See plaintiffs Amended Complaint, attached as Exhibit "D". On or about
                                                                                                                   ......
                                                                                                                    ...
                                                                                                                     ..




                                                                                                                   ...


January 17, 2020, the Sheriff of Berks County eventually served Messrs. Mack and Wallace who
                                                                                                                   ..




are patties to this motion.                                                                                        1



                                                                                                                   .
                                                                                                                   ..

        Ms. Pyser's sole factual allegations as to Aramark and its employees Messrs. Mack and                       ...




                                                                                                                    ...
                                                                                                                    ....

Wallace remain unchanged -- in January, 2017, while attempting to eat at one of the assigned                         ...
                                                                                                                      ..




University dining halls, she was confronted and refused service by a former roommate who held

a student job as a cafeteria food service worker of Aramark ("incident involving Aramark"). See

Exhibit "C", at ]}32, See also Exhibit "D", at H38 [misnumbered in plaintiffs Amended

Complaint as paragraph "32"].




I Plaintiff alleges that while a student at Co-Defendant Kutztown University ("Kutztown"), she experienced
religious discrimination, racism and bigotry in violation of42 U.S.C. 1983. See Exhibit "B", generally.
2 Plaintiffs allegations of discrimination, racism and bigotry and violation of 42 U.S.C. 1983 remain unchanged.
See and compare E)d1ibits "B" and "C", generally.


                                                         3
      Case 5:19-cv-05581-JLS Document 15 Filed 01/24/20 Page 10 of 17
                                                                                                        E

                                                                                                        3


                                                                                                        g



                                                                                                        8
       The incident involving Aramark occurred sometime in January, 2017. Id. The Writ of               3

                                                                                                        E



Summons filed in November 2018 does not identify Messrs. Mack and/or Wallace. See Exhibit

"A", generally. In November 2019, ten months after the expiration of the statute of limitations,

upon filing the Complaint, plaintiff named Messrs. Mack and Wallace as defendants. See

Exhibit "C". At no time prior to filing the Complaint (after expiration of the two-year statute of

limitations), did plaintiff ever seek or obtain permission from the Court for leave to amend the

Writ or Complaint to name Messrs. Mack and/or Wallace as defendants. See Exhibit "B".

                                   STANDARD. OF REVIEW
                                                                                                        92


                                                                                                        g




       A motion to dismiss filed pursuant to Federal Rule of Civil Procedure 12 (b) (6) "tests the

sufficiency of the allegations contained in the complaint." Kos! v. Kozakiewicz, 1 F.3d 176, 183          ...
                                                                                                          ....
                                                                                                          .




(3rd Cir. 1983); see generally Hishon v. King &Spalding, 467 U.S. 69, 73 (1984); Jenkins v.              ...
                                                                                                        ....
                                                                                                         ...
                                                                                                          ..
                                                                                                          ...




McKiethen, 395 U.S. 411, 421-22 (1969). When deciding a motion to dismiss pursuant to
                                                                                                            .. .
                                                                                                             ..
                                                                                                        1. .....
                                                                                                        L
                                                                                                        l ..
                                                                                                          ......

Federal Rule of Civil Procedure l2(b) (6), the Court may look only to the facts alleged in the
                                                                                                              ....
                                                                                                            ...
                                                                                                        ........
                                                                                                         ...
                                                                                                         ...
                                                                                                         .......
                                                                                                          ....
                                                                                                          .
                                                                                                           ..
                                                                                                         I....
                                                                                                           .


complaint and its attachments. Jordan v. Fox, Rothschild, O'Brien & Frankel, 20 F.3d 1250,                  ...



                                                                                                          .....
                                                                                                          ..
                                                                                                          .  .
                                                                                                         .....
                                                                                                         ......


1261 (3d Cir. 1994). The Court must accept as true all we11 pled allegations in the complaint and

view them in the light most favorable to the plaintiff. Angelastro v. Prudential-Bache Sec., Inc. ,      ......




764 F.2d 939, 944 (3d Cir. 1985). A Rule 12(b) (6) motion will be granted only when it is

certain that no relief could be granted under any set of facts that could be proven by the plaintiff.
                                                                                                          .....




Ransom v. Marrazzo, 848 F.2d 398, 401 (3d Cir. 1988). However, this Court does not have to

accept every allegation in Plaintiffs' Complaint as true. "Conclusory allegations of law,

unsuppmted conclusions and unwarranted inferences need not be accepted as true." Flanagan v.

Shively, 783 F. Supp. 922, 927 (MD. Pa. 1992). Here, Plaintiff has failed to clearly allege facts

necessary to establish a claim against moving defendant Aramark.



                                                  4
       Case 5:19-cv-05581-JLS Document 15 Filed 01/24/20 Page 11 of 17




                                       LEGAL ARGUMENT

        A.     Plaintiff's Claims Against The Individual Aramark Defendants Are Barred
               by The Two-Year Statute of Limitations                                                 2




       Plaintiff failed to name Messrs. Mack and/or Wallace as parties until after expiration of

the two year statute of limitations.
                                                                                                      9
                                                                                                      »,
        A limitations defense is an affirmative defense that may be raised by way of a Rule           L
                                                                                                      8
                                                                                                       ...
                                                                                                      ....
                                                                                                      I ...
                                                                                                       ...
                                                                                                        ...

                                                                                                      l
                                                                                                      u
12(b)(6) motion if 'the time alleged in the statement of a claim shows that the cause of action has   I

                                                                                                      ..
                                                                                                      . ..
                                                                                                         ..
                                                                                                          .
                                                                                                       .
                                                                                                      ...
                                                                                                      ..
                                                                                                      ..
                                                                                                      ..
                                                                                                       ...
                                                                                                      ..

not been brought within the statute of limitations." Schmidt v. Skolas, 770 F.3d 241, 249 (3d
                                                                                                         .
                                                                                                      ...
                                                                                                      ...
                                                                                                      ...



                                                                                                       ......
                                                                                                      ...

Cir. 2014) (quoting Robinson v. Johnson, 313 F.3d 128, 134 35 (3d Cir.2002)). "In determining
                                                                                                      ..
                                                                                                       ..
                                                                                                      ...
                                                                                                      ..

                                                                                                       ........
                                                                                                      I
                                                                                                      L
the length of the statute of limitations for a claim arising under §1983, courts must apply the       ...
                                                                                                      ...
                                                                                                      ..
                                                                                                       ..
                                                                                                      ...
                                                                                                      ...




limitations period applicable to personal-injury torts in the State in which the cause of action      I8

arose." Estate ofLagano v. Bergen Cry. Prosecutoriv Ojj?ce, 769 F.3d 850, 859 (3d Cir. 2014)

(citing Wallace v. Kato, 549 U.S. 384, 387 (2007)).                                                   .......



                                                                                                      .......


        The Commonwealth of Pennsylvania has statutorily provided that claims of personal

injury are subject to a two-year statute of limitations, and all claims for any injuries resulting

from an incident causing personal injury must be brought within two years of the date on which

the alleged injury occurred. 42 Pa.C.S. § 5524. The relevant Pennsylvania statute states: "The
                                                                                                       ....




following actions and proceedings must be commenced within two years :

               (2) An action to recover damages for injuries to the person or for
               the death of an individual caused by wrongful act or neglect or
               unlawful violence or negligence of another.

               (3) An action for taking, detaining or injuring personal property,
               including actions for specific recovery thereof.

               (7) Any other action or proceeding to recover damages for injury
               to person or property which is founded on negligent, intentional, or



                                                  5
      Case 5:19-cv-05581-JLS Document 15 Filed 01/24/20 Page 12 of 17
                                                                                                        8




                                                                                                        E
                                                                                                        w




               otherwise tortious conduct or any other action or proceeding
               sounding in trespass, including deceit or fraud, except an action                        8
                                                                                                        5


               or proceeding subj ect to another limitation specified in this
               subchapter.                                                                              8
                                                                                                        8




42 Pa.C.S. § 5524(2)<3) and (7).
                                                                                                        3
                                                                                                        8


       The claimed date of injury is January 2017 - for plaintiff to comply with the

Pennsylvania Statute of Limitations controlling Personal injury claims stemming from alleged

negligence, plaintiff needed to name Messrs. Mack and/or Wallace in a Writ or Complaint filed
                                                                                                        I,
on or before January 2019. Id. Instead, on November 12, 2019, ten months after expiration of

the two-year statute of limitations, and without permission of' approval from the Court, plaintiff
                                                                                                        .....



unilaterally named Messrs. Mack and Wallace as defendants in her Complaint and again later in            .
                                                                                                         ....




her Amended Complaint.
                                                                                                        J




                                                                                                        I
       Accordingly the statute of limitations period for all of Plaintiff" S claims is two years. See   I ....




                                                                                                         t
Koch v. Hose, 589 F.3d 626, 634 (3d Cir. 2009) (statute of limitations for § 1983 claims arising        .......
                                                                                                         .......


                                                                                                        ....
                                                                                                          ..
                                                                                                          ...
                                                                                                         .....

in Pennsylvania is two years) (citing 42 Pa.Cons.Stat. § 5524(2)); Jarvis v. Analytical Lab.            ........
                                                                                                         ......

                                                                                                          ..
                                                                                                          ..
                                                                                                          ..
                                                                                                          .
                                                                                                          .
                                                                                                          ..
                                                                                                           .
                                                                                                          ..

                                                                                                          .....

Servs., Inc., No. 12-0574, 2012 WL 1987532, at *4 (Plaintiffs intentional infliction of emotional         ....



distress and negligent infliction of emotional distress claims based on Pennsylvania law are all            ....
                                                                                                            ...
                                                                                                         .......
                                                                                                         ....


                                                                                                        l
subj ect to Pennsylvania's two-year statute of limitations.) (M.D.Pa. June 4, 2012) (citing 42 Pa.

Cons.Stat. § 5524(7)), Elliott Reihner Siedzikowski & Egan, P. C. v. Pennsylvania Employees

Ben. Tr. Fund, 29 F. App'x 838, 842 (3d Cir. 2002) ("The statute of limitations in Pennsylvania

for the tort of interference with contractual relations is two years") (citing 42 Pa. Cons.Stat. §        ....




5524(3)).

       "Federal law governs a cause of action's. accrual date." Id. (citing Genly v. Resolution

Trust Corp. 937 F.2d 899, 919 (3d Cir. 1991)) "The determination of time at which a claim

accrues is an obj ective inquiry; we ask not what the plaintiff actually knew but what a reasonable


                                                  6



                                                                                                            3
       Case 5:19-cv-05581-JLS Document 15 Filed 01/24/20 Page 13 of 17

                                                                                                        g
                                                                                                        8




person should have known." Id. (citing Barren v. United States, 839 F.2d 987, 990 (3d

Cir.1988). "As a general matter, a cause of action accrues at the time of the last event necessary

to complete the tort, usually at the time the plaintiff suffers injury." Id. (citing United States V.

Kubrick, 444 U.S. 111, 120 (1979)) In other words, accrual occurs "when the plaintiff has 'a

complete and present cause of action." Akrie V. City of Pittsburgh, No. 08-1636, 2009 WL

1765846, at *2 (W.D. Pa. June 22, 2009) (quoting Wallace, 549 U.S. at 388). "the cause of
                                                                                                        ....
                                                                                                        ..



                                                                                                         .
                                                                                                        ..
                                                                                                        .
                                                                                                        ..
                                                                                                        ..
                                                                                                        ..

action accrues even though the full extent of the injury is not known or predictable." Kach, at         »
                                                                                                        8



                                                                                                        I

                                                                                                        ......
                                                                                                        8
                                                                                                        ...
                                                                                                        3

634-35 (quoting Wallace V. Kato, 549 U.S. 384, 391 (2007))                                              ...
                                                                                                        ....




                                                                                                        I
                                                                                                        ;
        "The statute of limitations begins to run as soon as the right to institute and maintain a      I
                                                                                                        i
                                                                                                        3
                                                                                                        1



suit arises, lack of knowledge, mistake or misunderstanding does not toll the running of the
                                                                                                        J

                                                                                                        .....

                                                                                                        Q



                                                                                                        .....


                      II
statute of limitations. Dalrymple V, Brown, 701 A.2d 164, 167 (Pa. 1997) (citations omitted).
                                                                                                        1



                                                                                                        I
Given the claimed injury date of January 2017, any claims for personal injury resulting from the        g

                                                                                                        I
                                                                                                         ..
                                                                                                            .
                                                                                                        .....
                                                                                                        3


                                                                                                        .......
                                                                                                        .......
alleged incidents of that date would not be considered timely under the applicable Statute of           1
                                                                                                            ...... .




                                                                                                        ...... .
                                                                                                        ......
                                                                                                        ......




Limitations if filed after January 2019. 42 Pa.C.S. § 5524(2). Further, "[i]t has long been the         .......




law in Pennsylvania that where a statute fixes a time within which an act must be accomplished,         ........


                                                                                                        I

courts do not have the power to extend it or allow the act to be done at a later date." Id, at 76

(citing Wise v. Cambridge Springs, 104 A. 863 (Pa. 1918).

       Because Plaintiff cannot maintain her claims against Messrs. Mack and Wallace due to

her failure to comply with the applicable statute of limitations, Plaintiffs claims against the

individual Aramark Defendants must be dismissed with prejudice, as required by Pennsylvania

statute and appellate case law.




                                                   7
                                                                                                       I
      Case 5:19-cv-05581-JLS Document 15 Filed 01/24/20 Page 14 of 17
                                                                                                       8
                                                                                                       Q



                                                                                                       E




       B.      The Individual Aramark Defendants Are Entitled to Judgment in Their
               Favor on Plaintiff's Claims Under 42 U.S.C. §1983 Because The Individuals               §
                                                                                                       g

               Are Not State Actors
                                                                                                       g
                                                                                                       I
                                                                                                       8
                                                                                                       PI




       Additionally, the Amended Complaint purports to state claims against individuals Paul           if

                                                                                                       8
                                                                                                       8
                                                                                                       8
                                                                                                       IE
Mack and Christopher Wallace for violation of her civil and constitutional rights. The Amended         8




Complaint, however, again fails to demonstrate that Messrs. Mack and/or Wallace, as private

citizens working for a private company, are state actors, acting under color of state law.

Defendants Mack and Wallace incorporate by reference Defendant Ararnark's Memorandum of

Law in Support of its 12(b)(6) Motion as if fully set forth herein at length.

        To state a claim under Section 1983, a plaintiff must demonstrate that: (1) the conduct         !.

                                                                                                        1




complained of was committed by a person acting under color of state law, and (2) the conduct

deprived the plaintiff of rights, privileges or immunities secured by the Constitution or law of the
                                                                                                       I,
                                                                                                       I




United States. See Gavenas v. Kurtz, 1999 U.S. Dist. Lexis 13392 (E.D. Pa. 1999), Johnson v.                 .
                                                                                                            ......
                                                                                                             .

                                                                                                            .
                                                                                                            ...
                                                                                                            ...
                                                                                                            .
                                                                                                            . ..
                                                                                                              ..
                                                                                                            .
                                                                                                            ...
                                                                                                              .
                                                                                                           ..
                                                                                                            . .
                                                                                                              ..


Desmond, 658 A.2d 375 (1995), appeal denied, 672 A.2d 308 (Pa. 1995).
                                                                                                            ......

                                                                                                           1



                                                                                                           z

                                                                                                             .
                                                                                                             ..
                                                                                                            8..
                                                                                                             ..


                                                                                                             .
        As set forth in Arama1*1<'s Memorandum of Law, Messrs. Mack and Wallace do not meet                 .....
                                                                                                             ....
                                                                                                             .....




the criteria for any of the tests by which to determine whether the individual defendants acted              ......
                                                                                                           I

under color of State law. Plaintiff, therefore, does not have a cognizable claim under §l983 .               .
                                                                                                             ..
                                                                                                            ...
                                                                                                            .....
                                                                                                            ..
                                                                                                            ...
                                                                                                            .
                                                                                                            .
                                                                                                            ..
                                                                                                             ..
                                                                                                              .

                                                                                                            ....



Because there is no legal basis against Messrs. Mack and Wallace for Plaintiffs claims under                1




Section 1983 and Plaintiffs Amended Complaint should be dismissed in its entirety.




                                                  8
      Case 5:19-cv-05581-JLS Document 15 Filed 01/24/20 Page 15 of 17




                                        CONCLUSION

       For the foregoing reasons, Defendants Paul Mack and Christopher Wallace respectfully

request that this Honorable Court grant their Motion and enter the attached Order.

                                            Respectfully submitted,

                                            MARSHA DENNEHEY
                                            WARNER COLEMAN & GOGGIN

                                            BY: Jason Qanonis
                                                    Jason Banonis, Esquire
                                                    Attorney for Defendants
                                                    Aramark Educational Services, LLC, Paul
                                                    Mack and Christopher Wallace
                                                                                              ...
                                                                                              ...
                                                                                              ....
                                                                                              ....
                                                                                              ...
                                                                                                 .
                                                                                               ..
                                                                                              ..
                                                                                              .

                                                                                              ...
                                                                                                .
                                                                                              ..
                                                                                              .

                                                                                              .....
                                                                                               ...
                                                                                               .
                                                                                               .


                                                                                              .....



                                                                                              ..
                                                                                              ..
                                                                                              ..

                                                                                              ...
                                                                                              . .



                                                                                               ..
                                                                                               ..


                                                                                               ..
                                                                                               ..
                                                                                               ..




                                                                                              ......




                                                                                               ....




                                                9
      Case 5:19-cv-05581-JLS Document 15 Filed 01/24/20 Page 16 of 17




                                                                                      E




MARSHALL DENNEHEY
WARNER COLEMAN & GOGGIN                                                               E

By:    Jason Banonis, Esquire                Attorney for Defendant
ID.No.: 85115                                Aramark Educational Services, LLC        1
                                                                                      I
4905 W. Tilghman Street, Ste 300             (misidentified in plaintiff" S Writ of   .l
                                                                                      L

Allentown, PA 18104                          Summons as "Aramark Food and             g



Phone: 484-895-2338                          Support Services, Inc.") Paul Mack and
                                                                                      I
Fax: 484-895-2303                            Christopher Wallace
                                                                                      ...

                                                                                          ..
                                                                                      .
                                                                                      ...
                                                                                      ..
                                                                                      ..
                                                                                      .....
                                                                                      ...
                                                                                      ..
                      IN THE UNITED STATES DISTRICT COURT                             ..
                                                                                      ....
                                                                                       .



                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA                           .......


                                                                                      ...
                                                                                      ..
                                                                                      ..
                                                                                      ..
                                                                                       ..
                                                                                      ..
                                                                                      . .
                                                                                      ..
                                                                                      .
                                                                                      ..
                                                                                      ..
                                                                                       ..
                                                                                      ..


CASSIDY PYSER
                                                                                          .
                                                                                      .       .               .

                                                                                      .       .               .


                                                                                      .               .
                                                                                          .

                                                                                      .           .

                                                                                          .               .

                                                                                      .           .               .

                                                                                          .


                                                                                      .           .




                              Plaintiff          o




                                                 |
                                                                                          ....
                                                                                          ....




       v.                                        I
                                                     |




                                                                                          ...
                                                 l




                                                         No: 5:19-CV-05581-JLS        ....
                                                                                      .........
                                                                                      .
                                                                                          .
KUTZTOWN UNIVERSITY OF                               I




                                                     I
                                                                                          ...
                                                                                          ...
                                                                                          t...
                                                                                          ...
                                                                                          ..


PENNSYLVANIA                                     |




                                                                                      Ii
                                                                                       4
        And                                      I




                                                 l




                                                                                          ......                  .

ARAMARK FOOD AND SUPPORT                             I




                                                     I




                                                                                          ......
                                                                                      .......

SERVICES GROUP, INC.                             a




                                                 I




        And                                          l




                                                     I




Melissa Vanderpool,                              I




                                                 »




Desiree Reasoner,
                                                                                      ......
                                                 n




                                                 I




Jesus Pena, and                                  a




Unidentified John Doe Campus Security            I




Police Officers, All acting in their             a




                                                 l




Individual capacities                            O




c/o Kutztown University                      a




                                             a




        and                                      I




Paul Mack and                                I
                                                 l




Christopher Wallace                              U
                                                                                          .......



c/o Aramark Food and Support Service             l




                                                 l




Group, Inc.                                  l




                                             l




                                Defendants       l




                                                 I       JURY TRIAL DEMANDED
      Case 5:19-cv-05581-JLS Document 15 Filed 01/24/20 Page 17 of 17
                                                                                                     3


                                                                                                     3
                                                                                                     8



                               CERTIFICATION OF SERVICE


                                                                                                     E
       Ihereby certify that I have served upon all persons listed below a true and correct copy of

Motion of Defendants Paul Mack and Christopher Wallace for Dismissal Pursuant to F.R.C.P.
                                                                                                     8
                                                                                                     8
                                                                                                     PA

                                                                                                     8



12(b)(6) and Memorandum of Law in support thereof in the above-captioned matter this date by

regular mail and/or electronic filing.

                                    Alan B. Epstein, Esquire                                          ....


                              Johan A. Ashrafzadeh-Kian, Esquire
                             SPECTOR GADON & ROSEN, P.C.
                                                                                                     E


                                                                                                      .....
                                                                                                       ..


                                  1635 Market Street, 7th Floor
                                    Philadelphia, PA 19103                                            .....

                        Email: aepstein@1awsgr.com, ikian@1awsg1'.com                                 ...
                                                                                                      .....
                                                                                                      .....

                                                                                                      ....

                              Attorney for Plaintiff Cassidy Pyser                                    .....
                                                                                                     .......




                                                                                                      .....
                                   Kevin R. Bradford, Esquire
                                                                                                      ...


                                                                                                         .
                                                                                                         ....

                                Senior Deputy Attorney General                                           .....
                                                                                                         .

                                   Office of AttOrney General                                        .......



                                   1600 Arch Street, Suite 300                                        ......
                                                                                                         ..



                                    Philadelphia, PA 19 103
                             Email: kbradford@attorneygeneral.gov
                  Attorney for Defendant, Kutztown University ofPennsyZvania
                                                                                                     ......




                                                                                                     ....




                                                                                                      ......
                                                                                                      .....
                                                                                                      .....



                                                                                                      .....
                                            MARSHALL DENNEHEY
                                            WARNER COLEMAN & GOGGIN

                                                                                                         .....




                                            B Y:   Jason Qanonis
                                                   Jason Banonis, Esquire
                                                   Attorney for Defendant


DATE: 1/24/2020
